Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. Contracts, § 309*—when performance does not constitute compliance. Where a corporation contracted for the services of a certain company in representing it before the State Board in the matter of its capital stock taxes for a certain year, for which services it agreed to pay a certain per cent, of the amount of tax saved under a certain sum, and subsequently the Supreme Court decided that the Board had no authority to assess the capital stock of mercantile corporations, which decision the Board followed, held that said company was not entitled to a percentage under the agreement, since the parties contemplated a tax would be levied on an assessment by the State Board, and that the action of the Board was the result of law rather than the company’s efforts, the company having made the value of its services contingent upon something it could not perform.